Citation Nr: 0101538	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  96-49 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of injury to the left foot.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of injury to the left thumb with degenerative joint 
disease.

3.  Entitlement to a rating in excess of 10 percent for 
status post ligament reconstruction tendon interposition for 
degenerative osteoarthritis of the right thumb.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1981 to February 
1996 and additional prior service totaling 16 years and one 
month.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1996 rating decision of the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which in part granted service connection for 
residuals of injury to the left foot, residuals of injury to 
the left thumb with degenerative joint disease, and status 
post ligament reconstruction tendon interposition for 
degenerative osteoarthritis of the right thumb, and evaluated 
each service-connected disability as zero percent disabling, 
effective from March 1, 1996.  A hearing was held in 
September 1997, at the Huntington, West Virginia RO, before 
C.W. Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b)(West 1991 & Supp. 1999).  

In July 1998, the Board remanded this matter, in part, for 
further evidentiary development.  By rating action in 
February 1999 the RO granted 10 percent ratings, effective 
from March 1, 1996,  for the veteran's service-connected 
residuals of injury to the left foot, residuals of injury to 
the left thumb with degenerative joint disease, and status 
post ligament reconstruction tendon interposition for 
degenerative osteoarthritis of the right thumb.  He continued 
his appeals.  In February 2000 the Board again remanded this 
matter for the RO to rectify a procedural error.  

The Board notes that in his notice of disagreement and 
substantive appeal (VA Form 9), the veteran appears to be 
claiming that he is unable to work due to his service-
connected disabilities.  As this issue has apparently not 
been addressed by the RO, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's residuals of an injury to the left foot are 
manifested by complaints of chronic pain and a burning 
sensation on the top of the foot, , as well as objective 
findings of significant disability, including numbness, 
swelling, redness, severe pain on extended use, fatigue, and 
lack of endurance 

3.  The veteran's residuals of injury to the left thumb with 
degenerative joint disease are manifested by complaints of 
weakness and pain, and evidence of functional impairment due 
to weakened movement, decreased grip strength, and 
incoordination consistent with not more than favorable 
ankylosis. 

4.  The veteran's status post ligament reconstruction tendon 
interposition for degenerative osteoarthritis of the right 
thumb is manifested by complaints of weakness and pain, and 
evidence of functional impairment due to weakened movement, 
decreased grip strength, and incoordination consistent with 
not more than favorable ankylosis. 



CONCLUSIONS OF LAW

1.  The veteran's residuals of injury to the left foot are 20 
percent disabling according to applicable schedular criteria.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5284 (1999).

2.  The veteran's residuals of injury to the left thumb with 
degenerative joint disease are not more than 10 percent 
disabling according to the applicable schedular criteria.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5224 (1999).

3.  The veteran's status post ligament reconstruction tendon 
interposition for degenerative osteoarthritis of the right 
thumb are not more than 10 percent disabling according to the 
applicable schedular criteria.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5224 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA orthopedic examination in March 1996 the veteran 
reported that he injured his left foot in service when a 
"105 shell" fell on his foot and ankle area.  He reported 
having a lot of swelling and pain, and claimed he was treated 
for a broken arch and was told he had nerve damage in the 
foot.  He complained of a persistent burning sensation on the 
top of the left foot.  He also reported that during service 
he lost use of both thumbs without any injury.  A carpal 
tunnel release and bilateral tendon transfers at the base of 
the thumbs was accomplished.  At the VA examination he 
reported that he had no trouble with his thumbs, and also 
indicated he could not lift anything over 10 pounds.  
Physical examination showed that his left foot had 
dorsiflexion to 15 degrees, and plantar flexion to 40 
degrees.  The reflexes and pulses in both ankles were 
present.  It was noted that when his feet and ankles were 
"dependent over the examining table" they were both 
discolored, but did not feel cold.  He had several scars on 
the thumb, and could make a fist without any trouble.  There 
was no restriction or crepitation in his thumb.  X-rays were 
reported to show arthritis of the metacarpal joint of both 
hands, and the VA examiner "could not see anything in the 
foot or ankle".  The diagnoses included arthritis of the 
carpal metacarpal joints of both hands with postoperative 
tendon transplants of the first metacarpal and had 
postoperative carpal tunnel release of both wrists.  The VA 
examiner noted that the veteran had "a lot of problems", 
and as far as his foot, a nerve test was recommended.  It was 
noted that his other problems had "quieted down" and the VA 
examiner did not think that the veteran needed to take too 
much medication.  The VA examiner also noted that the 
veteran's hands "had been okay".  

On VA neurological examination in March 1996 the veteran 
reported that during service he was removing rounds from a 
tank when one fell on his left foot and his arch was crushed.  
He reported that his foot was placed in a cast that was put 
on "rather tightly" and when the cast was removed his whole 
left leg was discolored below the left knee.  He claimed that 
for the next six months he had to keep his left leg elevated.  
Since that time, he reported having a burning sensation 
involving the dorsal aspect of his left foot.  He denied 
weakness, but reported having trouble running.  He could walk 
without difficulty.  He reported that he injured his left 
thumb in service and had surgery on both thumbs.  He claimed 
that since the surgeries, symptoms related to the carpal 
tunnel syndrome had completely resolved.  He had some pain 
involving his thumbs, which he believed was from degenerative 
joint disease.  On neurologic examination, his strength was 
found to be normal in all four extremities.  He had burning 
dysesthesia involving the dorsal aspect of his left foot, 
more or less in the region of the left superficial peroneal 
sensory nerve.  He was able to walk on his toes as well as 
his heels.  The impressions included status post surgery on 
both thumbs, reported history of arthropathy, and crush 
injury to left foot with possible mild left superficial 
peroneal sensory neuropathy.  Sensory examination and 
strength were reported as normal.  It was noted that the 
burning dysesthesia of the left foot, following a crush 
injury, was probably from superficial peroneal sensory 
neuropathy, and it was also noted that he did not have 
evidence of weakness of either leg.  

By rating action in April 1996, the RO granted service 
connection for residuals of injury to the left foot, 
residuals of injury to the left thumb with degenerative joint 
disease, and status post ligament reconstruction tendon 
interposition for degenerative osteoarthritis of the right 
thumb, and assigned a noncompensable evaluation for each 
service-connected disability. 

In July 1998 the Board remanded this matter to the RO for 
further evidentiary development.

In July 1998 the RO sent a letter to the veteran requesting 
that he complete release of information forms for all health 
care providers who had treated him for his service-connected 
left foot and thumbs since March 1996.

On VA examination in December 1998 the veteran reported that 
he injured his left foot in service when a 105 millimeter 
artillery round fell on his foot and cracked his arch.  He 
was in a cast approximately six months, and developed 
thrombophlebitis and had to go on anticoagulation.  He 
reported that since that time he had residual pain and 
difficulty with the foot.  He reported that he developed 
severe weakness and pain in his left hand two or three months 
before his retirement from service and was found to have 
severe metacarpotrapezial osteoarthritis of the left thumb 
and underwent excision of the trapezial bone with a tendon 
interposition graft.  He claimed that since that time he had 
difficulty with the thumb, and he complained of weakness and 
an inability to use the left hand.  He claimed he could not 
hold a hammer in the left hand, could not grip, and could not 
climb a ladder because he could not hold onto the side of the 
ladder.  He complained of continuous pain in the foot with 
burning on the top of the foot and he could not stand to have 
any pressure put on the foot.  He claimed it hurt to stand 
all the time, but that the foot pain did not interfere with 
his job.  He had pain in the foot when he first got up after 
sitting  and claimed it would hurt for the first six or seven 
steps.  

Physical examination of the veteran's hands revealed a well-
healed scar over the metacarpotrapezial joint.  He had 78 
pounds of grip strength in the left hand and 72 pounds of 
grip in the right.  He was able to touch his thumb to the 
tips of all four fingers, and he could make a composite fist.  
There was a moderate amount of pain at the base of the thumb 
in the original metacarpotrapezial joint area.  Examination 
of the veteran's foot revealed "quite a bit of pain on 
palpation of the arch".  His gait was found to be 
essentially normal.  His foot was "somewhat red" and the 
ankle was 1+ swollen.  He could go up on his tiptoes, but 
could not walk on his tiptoes very well.  He had full range 
of motion of the ankle in the subtalar joints, and it was 
noted that when he stood up his arch remained intact, and the 
heel did not go into varus or valgus.  There were no atrophic 
or vascular changes about the foot.  

The diagnoses included status postoperative trapezial 
excision of the left thumb, metacarpotrapezial joint with 
tendon interposition graft, and residuals of blunt trauma to 
the arch of the left foot with residuals of phlebitis 
secondary to cast immobilization.  The VA examiner opined 
that the veteran had "some significant impairments".  It 
was noted that the veteran had some weakness in his hands, 
secondary to the arthroplasty of the thumb metacarpotrapezial 
joint, and he could not do any kind of work with the left 
hand that involved gripping or climbing.  The VA examiner 
noted that the veteran had "significant disability" in the 
foot secondary to the arch injury, and opined that most of 
the disability was a residual of the phlebitis, which caused 
his ankle to be swollen all the time.  The VA examiner also 
opined that the veteran had reflex sympathetic dystrophy 
which accounted for the burning pain that he experienced all 
the time, and that this was "often the sequela of a severe 
blunt injury to the foot such as he sustained".  The VA 
examiner opined that the veteran had two residual problems in 
the foot:  reflex sympathetic dystrophy and residuals of 
phlebitis, and noted that both of these conditions would 
cause the foot to swell, and the reflex sympathetic dystrophy 
would cause the foot "to burn all the time and be red".  

On VA examination in February 1999 the veteran complained of 
chronic burning pain in the left foot, and lack of endurance 
in terms of walking strength, pain all the time, numbness, 
redness and swelling.  He claimed that the burning type pain 
in the midfoot area affected his ability to walk.  He 
indicated that when he retired from the military in 1996, he 
finished the last physical training test, which was a two 
mile run/walk, within the period of time, but had severe foot 
pain and would not have been able to go further.  He also 
reported that since service, he noticed weakness and 
decreased strength in the grip of his hands.  He reported no 
ongoing treatment for his foot, except for an arch support in 
his shoes.  He indicated that his hands were under no 
specific treatment at the present time, although he went to 
Walter Reed Hand Clinic for periodic follow-ups.  He reported 
that flare-ups in his foot were caused by prolonged walking 
or standing on his tiptoes, and flare-ups in his hands were 
caused by doing heavy activity such as using a hammer.  He 
did not use his hands for any kind of activity that involves 
heavy gripping, hammering, or picking up heavy objects.  He 
used an arch support in his left shoe, but had no other 
crutches, brace, or cane.  He could not walk for very long 
because of the pain and swelling on the left foot, and had 
severe pain after two miles.  

Examination of the veteran's hands revealed full range of 
motion of both metacarpal trapezial joints, full range of 
motion of both thumb metacarpal phalangeal joints, and full 
range of motion of both thumb IP joints.  He was able to 
abduct his thumbs away from his hands, and he could get both 
thumbs into opposition away from the palm, and it was noted 
that this was essentially normal movement of his thumb.  He 
had diminished grip strength in both hands characterized by 
80 pounds of grip strength, which should have been 110 pounds 
of grip.  Both thumbs were found to be shorter than normal as 
a result of the removal of the trapezial bone.  Examination 
of the veteran's foot revealed some generalized redness, but 
he had a normal ankle and normal subtalar joint range of 
motion of the left foot.  There was no evidence of claw toes 
or hammer toes, and his arch was intact.  He had some dilated 
varicose type veins around the foot and ankle, and had "a 
lot of pain" to palpation about the arch.  Passive movement 
of the midfoot joints and the metatarsal collinear form 
joints produced pain when attempts were made to bend the arch 
into flexion or extension.  X-rays of his left foot were 
found to be normal.

The diagnoses included residuals of arch sprain, arch 
fracture of the left foot with symptoms of reflex sympathetic 
dystrophy, residuals of phlebitis in the left leg 
characterized by low grade chronic swelling and dilated 
varicose veins in the foot, and residuals of bilateral 
metacarpal trapezial joint arthroplasty.  It was noted that 
the veteran had no loss of motion in the joints of his foot.  
The VA examiner noted that the veteran did demonstrate 
weakened movement and incoordination of both hands, 
characterized by grip strength and an inability to do any 
kind of heavy work, such as hammering nails with a hammer.  
He could, however, use his hands for light jobs such as 
eating, driving a car, and putting his cloths on.  It was 
also noted that he demonstrated fatigue and lack of endurance 
in the foot, characterized by severe pain, if he walked for a 
long distance, and had residuals of thrombophlebitis and 
symptoms of reflex sympathetic dystrophy, both of which 
produced lack of endurance and fatigue in the foot.  He had 
no loss of motion in any of the joints of his hands, but did 
demonstrate some shortening of the thumb which did not appear 
to be clinically significant, and had some loss of grip 
strength in both hands.  

By rating action in February 1999, the RO granted 10 percent 
ratings for the veteran's residuals of injury to the left 
foot, residuals of injury to the left thumb with degenerative 
joint disease, and status post ligament reconstruction tendon 
interposition for degenerative osteoarthritis of the right 
thumb.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath, 
supra.  The Court has noted a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  The Court held that 
the rule, pertaining to claims for an increased rating, from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary importance.") is not 
applicable to the assignment of an initial rating for a 
disability, following an initial award of service connection.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found--a practice known as "staged ratings".  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating the veteran's requests for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board also notes that in 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.). Therefore, to the extent possible, the degree 
of additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted. Additionally, it is the intent of the rating schedule 
to recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

Entitlement to a rating in excess of 10 percent 
for residuals of injury to the left foot

The veteran currently has a 10 percent rating in effect for 
his service-connected  residuals of an injury to the left 
foot.  The 10 percent rating is assigned for a moderate foot 
injury under Diagnostic Code 5284.  A 20 percent rating is 
warranted for a moderately severe foot injury.  A 30 percent 
rating is warranted for a severe foot injury.  A Note 
accompanying Diagnostic Code 5284 provides that for actual 
loss of use of the foot, a 40 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  The normal range of 
motion of the foot is 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

In determining the appropriate rating, the Board has 
considered the veteran's "functional loss" due to his 
disability.  38 C.F.R. 4.40.  As noted above, in DeLuca, the 
Court held that the factors set forth in 38 C.F.R. §§ 4.40, 
4.45 are for consideration in determining the extent of 
functional impairment associated with disabilities of the 
musculoskeletal system.  DeLuca, 8 Vet. App. 202, 206 (1995).  
Based on the objective evidence of record, it is the Board's 
opinion that the veteran's functional impairment due to the 
service-connected left foot disability more nearly 
approximates impairment consistent with a moderately severe 
foot injury.  

Although the record reflects that the veteran has essentially 
full range of motion of the ankle and foot, a normal gait, 
and an intact arch when he stands, there is also evidence 
showing that he has complained of a persistent burning 
sensation on the top of the left foot and continuous pain in 
the left foot.  Examination of his foot revealed pain on 
palpation of the arch and that his foot was red and his ankle 
was swollen.  In 1998, the VA examiner noted that the veteran 
had "significant disability" in the foot secondary to the 
arch injury, and opined that most of the disability was due 
to the residual of the phlebitis, which caused his ankle to 
swell.  The VA examiner also opined that he had reflex 
sympathetic dystrophy in his foot which accounted for the 
burning pain and the redness.  On VA examination in 1999 
flare-ups in his foot were found to be caused by prolonged 
walking or standing on his tiptoes, and he could not walk for 
more than two miles because of pain and swelling in the left 
foot.  Passive movement of the midfoot joints and the 
metatarsal joints produced pain when attempts were made to 
bend the arch.  The VA examiner noted that the veteran 
demonstrated fatigue and lack of endurance in the foot, 
characterized by severe pain, if he walked for a long 
distance, and had residuals of thrombophlebitis and symptoms 
of reflex symptomatic dystrophy, both of which produced lack 
of endurance and fatigue in the foot.  Accordingly, the Board 
finds that objective evidence of records shows that the 
functional impairment related to the veteran's left foot 
injury, when considered in conjunction with DeLuca, and 
38 C.F.R. §§ 4.40 and 4.45, is comparable to a moderately 
severe injury of the foot, and therefore an increased rating 
to 20 percent is warranted for his left foot disability under 
Diagnostic Code 5284.

The Board has also considered whether the veteran is entitled 
to a higher rating for his left foot disability.  In this 
regard, it is noted that the veteran walks without a limp 
with the severe pain being noted only when he walked a long 
distance.  Further, clinical evaluation showed the arch was 
normal and x-rays showed no abnormality of the foot.  Given 
such findings, it is concluded that not more than moderately 
severe foot disability has been objectively demonstrated.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Accordingly, a 
rating in excess of 20 percent is not warranted for the 
veteran's residuals of injury to the left foot.  

Entitlement to ratings in excess of 10 percent
for the service-connected left thumb disability
and the service-connected right thumb disability

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:  (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3)  With only one joint of 
a digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches of the median transverse fold of the palm; 
when so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  Under the 
provisions of Diagnostic Code 5224 (ankylosis of the thumb), 
a 10 percent evaluation is warranted for favorable ankylosis 
of the thumb of the major or minor hand, and a 20 percent 
evaluation is warranted for unfavorable ankylosis of the 
thumb of the major or minor hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224.

Degenerative arthritis is rated in accordance with Diagnostic 
Code 5003, which states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, in this case the 
knee.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The objective evidence of record shows that the veteran's 
left and right thumb are not ankylosed.  To the contrary, the 
record tends to show that ranges of motion of the left and 
right thumb are complete according to recent examination 
reports.  Nonetheless, in determining the appropriate rating, 
consideration must be accorded the veteran's "functional 
loss" due to his disability.  38 C.F.R. 4.40.  As noted 
above, in DeLuca, the Court held that the factors set forth 
in 38 C.F.R. §§ .40, 4.45 are for consideration in 
determining the extent of functional impairment associated 
with disabilities of the musculoskeletal system.  DeLuca, 8 
Vet. App. 202, 206 (1995).  

A review of the objective medical evidence of record shows 
that the veteran does in fact have functional impairment due 
to his service-connected left and right thumb disabilities, 
including complaints of weakness, decreased grip strength, 
and an inability to use his left hand for heavy labor.  He 
also complained of pain in the thumb.  On VA examination in 
1999 he reported that flare-ups in his hands were caused by 
doing heavy activity, such as using a hammer.  Although he 
had full range of motion of the thumb, the VA examiner noted 
that he had weakened movement and incoordination of both 
hands, characterized by decreased grip strength and an 
inability to do any kind of heavy work.  Accordingly, the 
Board finds that his functional impairment of the left and 
right thumb, caused by weakness, decreased grip strength, 
incoordination, and inability to do heavy work, is comparable 
to favorable ankylosis of the thumb, which warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5224.  A 
higher, 20 percent, rating would require a showing of 
impairment comparable to unfavorable ankylosis of the thumb, 
which the Board finds is not shown by the objective evidence 
of record.  In that regard the Board notes that the veteran 
does have full range of motion of the thumbs, is able to make 
a fist, and is able to use the thumbs for light jobs such as 
eating, driving a car, and putting clothes on.  It was noted 
that he was able to abduct his thumbs away from his hands, 
and he could get both thumbs into opposition away from the 
palm, and that this was essentially normal movement of his 
thumb.  Thus, a rating in excess of 10 percent is not for 
assignment, as the criteria for a 20 percent rating have not 
been met.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5224.

The Board notes that in 1998 the RO requested that the 
veteran provide information pertaining to any treatment he 
may have received for his left foot or his thumbs, since 
March 1996.  The record reflects that the veteran did not 
respond to the RO's request, and indeed on VA examination in 
1999, the veteran reported receiving no treatment for his 
left foot or his thumbs.  Accordingly, the Board has 
considered his claim based on the available medical evidence 
of record.  The Board has also considered whether the veteran 
is entitled to "staged" ratings for his service-connected 
disabilities, as dictated in Fenderson, and finds that the 
veteran's left foot, left thumb, and right thumb disabilities 
have been relatively static since he filed his claim for 
service connection.  Thus, staged ratings are not for 
application.


ORDER

A 20 percent rating for residuals of injury to the left foot 
is granted, subject to the regulations governing the payment 
of monetary awards.

Entitlement to a rating in excess of 10 percent for residuals 
of injury to the left thumb with degenerative joint disease 
is denied.

Entitlement to a rating in excess of 10 percent for status 
post ligament reconstruction tendon interposition for 
degenerative osteoarthritis of the right thumb is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

